EXAMINER’S COMMENTS
Response to Amendment
The following is in reply to the applicant’s submission (e.g. After Final amendment, remarks, etc.) filed on February 16, 2021.
The amendment includes incorporating the allowable subject matter of previous Claim 9 into Claim 1.  
Upon further consideration by the examiner, the Restriction Requirement dated December 31, 2018 has been withdrawn.  Claim 15 has been amended to include the allowable subject matter of now Claim 1.  Therefore, Claims 15 through 20 have been rejoined with Claims 1 through 14.
Accordingly, Claims 1 through 20 have been allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a Telephone Interview with FRACISCO A. RUBIO-CAMPOS, Attorney or Record, on February 25, 2021.
The application has been amended as follows: 
Claims 1, 11 and 15 have been amended as follows.

In Claim 11, “allow wire” (line 2) has been changed to –allow the wire--.

15.    (Currently Amended) A method of using [a wire processing system [
wherein the wire processing system comprises:
a plurality of wire processing stations, wherein each wire processing station is a different type of wire processing station, and wherein the plurality of wire processing stations are arranged in a linear configuration; and
a wire transport that is configured to receive a wire and transport the wire between the wire processing stations of the plurality of wire processing stations along the linear configuration,
wherein each wire processing station of the plurality of wire processing stations is configured to perform one or more discrete steps in the manufacture of the wire harness, wherein the one or more discrete steps correspond to the type of wire processing station, and wherein the wire transport comprises:
a wire retaining tray comprising 
at least one outlet, and
a substantially circular shape configured to wind the wire in a substantially circular shape;
one or more springs; and
a plurality of wire retainers, wherein the plurality of wire retainers are coupled together and coupled to the one or more springs and at least one of the at least one outlet of the wire retaining tray, wherein
at least one of the wire retainers comprises a wire holding mechanism configured to hold at least a portion of the wire in a substantially straight orientation and
the one or more springs are configured to exert a force on the one or more retainers to position the one or more wire retainers relative to the wire retaining tray;
wherein the wire processing system further comprises that the wire transport includes one or more wire transports[that is configured to receive the wire at a first wire processing station of the plurality of wire processing stations and move the wire to a second processing station of the wire plurality of wire processing stations for further processing, the method comprising:
moving the wire transport to the first wire processing station, 
wherein the wire transport comprises [the wire retaining tray comprising [the substantially circular shape;
providing, with the first wire processing station, the wire to the wire retaining tray of the wire transport, wherein the wire is at least partially held by the one or more of the wire retainers in the substantially straight orientation;
winding the wire in the wire retaining tray in a substantially circular shape; and
moving the wire transport to the second wire processing station.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896